Citation Nr: 1703264	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  16-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a bilateral hearing loss disability as a result of his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for bilateral hearing loss disability is being granted.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hearing loss as an organic disease of the nervous system, is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to the presence of a current disability, hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The record of evidence includes private medical record showing that the Veteran has a hearing loss under VA regulations.  See October 2015 medical record, Laurinburg Ear, Nose, and Throat.  Thus, a current disability is shown.

With regard to an in-service event or injury, in his November 2015 notice of disagreement, the Veteran contended that he was exposed to the firing of weapons and other noises while in service without any hearing protection.  The Veteran's service personnel records indicate that he received awards for his participation in action against enemy bombers and torpedo planes, resulting in the destruction of two enemy planes and his efficient performance of duty under most adverse conditions during a night attack and destruction by his vessel of a Japanese submarine.

In cases where, as here, a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for bilateral hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the service records, the Veteran's statements, and by applying 38 U.S.C.A. § 1154 (b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  Thus, the second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.  The remaining issue is whether the Veteran's current hearing loss is related to the acoustic trauma.

In his November 2015 notice of disagreement, the Veteran contended that he had noticed hearing loss while in service and after discharge.  The Veteran submitted private medical records showing the private provider's opinion that the Veteran's history and physical examination were consistent with long-standing sensorineural hearing loss.  See October 2015 private medical records.

In January 2016, the Veteran submitted a statement from a friend who had known the Veteran since the 1970's.  He recalled that the Veteran told him of being in close proximity to explosions and gunfire in the service.  The friend also recalled that he had to talk loudly or repeat himself around the Veteran for him to understand the conversation.  

The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity during his combat service and continuously since that time.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service trauma and the resulting hearing loss.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Reeves, 682 F.3d at 998.


The Board finds that the evidence in support and against of a grant of service connection for the Veteran's bilateral hearing loss is in relative equipoise.  As such, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


